Maletz, Judge:
The protests enumerated in schedule “A,” hereto •attached and made a part hereof, have been submitted for decision on .a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between •counsel for the respective parties hereto, as to merchandise covered by the protests enumerated in the annexed Schedule which is incorporated .herein:
1. That the merchandise represented by the items marked “A” and initialed HBM by Helen B. Murphy on the invoices accompanying the •entries covered by the protests enumerated in the attached Schedule, assessed with duty at 35% ad valorem under Item 737.90 of the Tariff Schedules of the United States as parts of toys not specially provided for, and claimed properly dutiable at only 11.5% ad valorem under Item 734.20 of said Schedules if imported after September 1, 1963, •and before January 1, 1966, or at only 11% ad valorem under Item 734.20 of said Schedules as modified by Presidential Proclamation 3694 of December 27,1965, T.D. 66-9, if imported after December 31, 1965, and before January 1,1967, consists of products which are solely ■or chiefly used as parts of game machines and which are not specially .provided for elsewhere in the Tariff! Schedules of the United States.
2. That these protests may be deemed submitted on this stipulation and the record thus made.
This undisputed statement of the facts is sufficient to remove the .present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiff, to be ■under item 734.20 of the Tariff Schedules of the United States as ¡parts of game machines, dutiable at either 11 or 11.5 per centum ad ■valorem, depending upon the dates of entry.
To the extent indicated the protests are sustained and judgment -will be rendered accordingly.